department of the treasury i n t e r n a l r e v e n u e s e r v i c e washington d c date cc ita ----------- conex-153942-05 office_of_chief_counsel number info release date uil the honorable dianne feinstein united_states senate washington dc attention brian hughes dear senator feinstein i am responding to your inquiry about the federal tax consequences of a plan under which coworkers may donate leave to the family of a law enforcement officer killed in the line of duty i hope that the following general information is helpful a basic principle of tax law is that a taxpayer’s assignment to another person of his or her right to receive compensation_for_personal_services does not relieve the taxpayer of the tax_liability on the assigned income see 281_us_111 and 311_us_122 1940_2_cb_206 there are two situations however in which this doctrine does not apply the first situation which is described in revrul_90_29 1990_1_cb_11 involves a leave-sharing plan established by an employer under the plan employees who suffer medical emergencies may qualify to receive leave surrendered to the employer by other employees or leave deposited in an employer-sponsored leave bank the ruling holds that an employee who surrenders leave to the employer or deposits it in the leave bank does not realize any income and incurs no deductible expense or loss either upon the surrender or deposit of the leave or its use by the recipient the ruling also concludes that the leave recipient must include the leave received in gross_income as compensation the second situation involves leave-based donation programs to aid the victims of hurricane katrina notice_2005_68 2005_40_irb_622 provides that the irs will not assert that cash payments an employer makes to sec_170 organizations such as charities in exchange for vacation sick or personal leave that its employees elect to forgo constitute gross_income or wages of the employees if the payments are made to the sec_170 organizations for the relief of victims of hurricane katrina and paid to the sec_170 organizations before date the plan you described does not fall within the two situations described above however if the entity sponsoring the plan wants a definitive ruling on this issue it may submit a request for a private_letter_ruling in accordance with the procedures described in revproc_2005_1 2005_1_irb_1 if you have any additional questions please call me at ---------------------or ------------------- -------------------------------------------------------------------------------------------------------------- ------ ------at -------------------- sincerely robert m brown associate chief_counsel income_tax and accounting macro form rev department of the treasury - internal_revenue_service
